UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7263



RONALD LEON WILLIAMS,

                                            Plaintiff - Appellant,

          versus


MICHAEL MOORE, Commissioner, South Carolina
Department of Corrections; BESSIE ALBRITTON,
Captain; JOHN R. PALE, Special Housing Unit
Manager; AMANDA DOWNER, Lieutenant; KENNETH P.
LONG, Institutional Grievance Coordinator;
GERALDINE P. MIRO, Warden, Allendale Correc-
tional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-96-298-4-22BE)


Submitted:   December 11, 1997         Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Leon Williams, Appellant Pro Se. George Wallis Cone, Marsha
C. Johnson, MCLEOD, FRASER & CONE, Walterboro, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Williams v. Moore, No. CA-96-298-4-22BE (D.S.C. Aug. 26, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2